Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are where throughout, confusing and duplicative terminology is employed, making it difficult if not impossible to determine the metes and bounds of the claims.
By way of example only, page 3 at lines 13-19 includes several instances of “one more” of various features. When distinct multiple similar features are intended, use of terms such as “second”, “third” and “fourth” is suggested rather than use of terms that are so similar as to introduce uncertainty into what is intended to be described.
For the purpose of examination, the specification and claims will be so read.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. How would multiple valve elements and driving portions be included into single housings such that control of multiple ports is effected? No depiction of such an invention is included in the figures, nor is a clear and concise description of how such a device would be constructed or would function included. Does Applicant intend to present the details of this construction as obvious, and therefore not requiring description? For the purpose of examination, the claim will be read as requiring duplicate items in parallel as is known from the cited art.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 appears to end after recitation of the bolt holding portions due to the presence of a period (“.”) at line 5. For the purpose of examination, this will be read as a typo.

Throughout the claims, confusing and duplicative terminology is employed, making it difficult if not impossible to determine the metes and bounds of the claims.
By way of example only, Claim 2 at lines 16-17 recites “one more first bolt” and “one more second bolt”. When distinct multiple similar features are intended, use of “third” and “fourth” is suggested rather than use of terms that are so similar as to introduce uncertainty into what is intended to be claimed.
For the purpose of examination, the specification and claims will be so read.

Claim 3 at lines 6 and 9 includes duplicate claim language. Is a second holding plate material intended?

Claim 12 appears to recite a method, yet the preamble of the claim is written as an apparatus claim. The intent of the claim is unclear. For the purpose of examination, the claim will be read as requiring structure that allows introduction of more than one type of fluid simultaneously.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3 and 9 – 12, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Milburn (WO 2006130774 A1; note US application 11/105730, now US 7213618 B2 is incorporated by reference) in view of Izumo et al (US 6192932 B1).

Regarding Claim 1, Milburn teaches (at least at Figs 1A-5) a valve with “a first valve box block (at 40; the portions of Milburn, for example, beneath drive portions 38, 40 are read as “valve box block” portions, as in Annotated Extract of Figure 1A, at “A”, below) in which a first flow path (66, 67, as labeled in Fig 1D) is formed and a first valve body (within A, as in “Annotated Extract of Figure 9B”, at “B”, below) for opening and closing the first flow path (66, 67) is placed; a first driving portion (40)
…provided therein with a first valve body operating member (within 40; inherent in order to be a “valve” of the depicted and described type) which operates the first valve body (B); a second valve box block (below 38, as at A, below) in which a second flow path (68, 64) is formed and a second valve body (as at B, below) for opening and closing the second flow path (68, 64) is placed; a second driving portion (38)
…provided therein with a second valve body operating member (within 38; inherent in order to be a “valve”) which operates the second valve body; a first connecting port (at 67) projecting from the first valve box block (at 40); and a second connecting port (at 64) projecting from the second valve box block (at 38); in which the first flow path (66, 67) and the second flow path (68, 64) are brought into communication with each other by connecting the first connecting port and the second connecting port to each other (as in Fig 1D)”.
Milburn further teaches attachment of valve parts employing bolts  fastened through holes in blocks (as at Fig 6, 221).
Milburn further teaches a valve device in which “the first connecting port (at 67) and the second connecting port (at 64) are fixed to each other by a clamp member (that is, as depicted by features 72, 74 of features 48, 50).”
Milburn does not teach a valve manifold device in which both the drive and valve box portions are block shaped. 
Izumo teaches (Figs 1-3) a valve manifold device in which both the drive (12) and valve box (11) portions are block shaped.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Milburn to employ a block structure for both the drive and valve box portions as taught by Izumo, thus simplifying assembly and disassembly by employing a single set of tools and fasteners. 
That is, such a construction would necessarily or inherently employ the single set of fasteners depicted by Milburn to attach both valve portions in the block shapes depicted by Izumo using multiple insertion holes and bolts.


    PNG
    media_image1.png
    698
    736
    media_image1.png
    Greyscale

Annotated Extract of Figure 1A


    PNG
    media_image2.png
    380
    305
    media_image2.png
    Greyscale

Annotated Extract of Figure 9B

The device of the combination further teaches a valve structure in which:

Regarding Claim 2 as best understood, “a first bolt holding portion (Milburn, bolt hole at one of features 221) into which the first bolt (one of features 221, for example D, above) is inserted to hold the first bolt, and a second bolt holding portion (bolt hole at another of features 221) into which the second bolt (E) is inserted to hold the second bolt are formed on the clamp member (as depicted by features 72, 74 of features 48, 50), [[.]] the clamp member is fixed to the first valve box block (at 40) and the first driving portion block (40) by the first bolt (221, as modified by Izumo), the clamp member is fixed to the second valve box block (at 38) and the second driving portion block (38) by the second bolt (221, as modified by Izumo), the valve structure further forms one more first valve box (at 40) bolt insertion hole (at C), one more first driving portion (40) bolt fixing hole (at 40, as modified by Izumo), one more first bolt holding portion (bolt hole at yet another of features 221, at 40), one more second valve box (at 38) bolt insertion hole (at F), one more second driving portion (38) bolt fixing hole (at 38, as modified by Izumo), and one more second bolt holding portion (bolt hole at still another of features 221, at 38), the valve structure further comprises one more first bolt (221) and one more second bolt (221), one of the first bolts (221) is placed in one of the first valve box bolt insertion holes, one of the first driving portion bolt fixing holes, and one of the first bolt holding portions, the other first bolt (221) is placed in the other first valve box bolt insertion hole, the other first driving portion bolt fixing hole, and the other first bolt holding portion, one of the second bolts (221) is placed in one of the second valve box bolt insertion holes, one of the second driving portion bolt fixing holes, and one of the second bolt holding portions, and the other second bolt (221) is placed in the other second valve box bolt insertion hole, the other second driving portion bolt fixing hole, and the other second bolt holding portion (as is necessary or inherent in the device of the combination in order to complete assembly of the device).”

Regarding Claim 3, there is “a holding plate material (Milburn ‘618, Fig 11, features 334) where a first bolt holding portion (one of features 337) into which the first bolt (338, or Milburn ‘774, feature 221; see also D, above) is inserted to hold the first bolt and a second bolt holding portion (another of features 337) into which the second bolt (E) is inserted to hold the second bolt are formed, the holding plate material (334) presses down (via the bolt force) the clamp member (features 72, 74 of features 48, 50), the holding plate material (334) is fixed to the first valve box block (A, at 40) and the first driving portion block (40) by the first bolt (D, as modified by Izumo), [[the holding plate material presses down the clamp member,]] the holding plate material (334) is fixed to the second valve box block A, at 38) and the second driving portion block (38) by the second bolt (E), the valve structure further forms one more first valve box (at 40) bolt insertion hole (at C), one more first driving portion (40) bolt fixing hole (at 40, as modified by Izumo), one more first bolt holding portion (bolt hole at yet another of features 221, at 40), one more second valve box (at 38) bolt insertion hole (at F), one more second driving portion (38) bolt fixing hole (at 38, as modified by Izumo), and one more second bolt holding portion (bolt hole at still another of features 221, at 38), the valve structure further comprises one more first bolt (221) and one more second bolt (221), one of the first bolts (221) is placed in one of the first valve box bolt insertion holes, one of the first driving portion bolt fixing holes, and one of the first bolt holding portions, the other first bolt (221) is placed in the other first valve box bolt insertion hole, the other first driving portion bolt fixing hole, and the other first bolt holding portion, one of the second bolts (221) is placed in one of the second valve box bolt insertion holes, one of the second driving portion bolt fixing holes, and one of the second bolt holding portions, and the other second bolt (221) is placed in the other second valve box bolt insertion hole, the other second driving portion bolt fixing hole, and the other second bolt holding portion (as is necessary or inherent in the device of the combination in order to complete assembly of the device).”

Regarding Claim 9, there is “a first flow path port (Fig 1D, one of features 70) projecting from the first valve box block (A, at 40), and a second flow path port (a second of features 70) projecting from the second valve box block (B, at 38), wherein a first flow path port abutting surface (of 72, 74, at 48) which abuts against the first flow path port (70), and a second flow path port abutting surface (of 72, 74, at 50) which abuts against the second flow path port (70) are formed on the clamp member (72, 74 of features 48, 50, as depicted in Fig 4B).”

Regarding Claim 10, the device of the combination does not teach arc shapes. However, a mere change of shape is not patentably distinct. 
See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, for example at paragraph [0014], Applicant has not disclosed any criticality for the claimed limitations or indeed any reason other than to allow mating of adjacent parts, which is a notoriously well-known design requirement. Indeed, the device of Milburn as read on Claim 9 provides exactly this functionality.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ mating shapes, as is notoriously well-known in the art and as is known from Milburn, in order to yield the predictable result of providing positive relative location of parts, thus insuring correct assembly.


Regarding Claim 11 as best understood, Milburn teaches multiple valve blocks and bodies with corresponding driving portions and operating members. See for example Figure 1A.

Regarding Claim 12 as best understood, Milburn as modified does not teach the introduction of different liquids as claimed.
Izumo teaches (Fig 3 and at least at col 1, ll 9-15) a manifold valve where different liquids are introduced into the line.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Milburn to allow introduction of different liquids as taught by Izumi, thus allowing a variety of mixtures and treatments, thereby increasing versatility of the device.

Allowable Subject Matter
Claims 4 – 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753